Citation Nr: 9901583	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-20 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to October 1973.  This appeal arises from a January 1996 
rating decision of the Columbia, South Carolina, regional 
office (RO) which denied service connection for bilateral 
hearing loss.  The notice of disagreement was received in 
February 1996.  The statement of the case was issued in April 
1996.  The veterans substantive appeal was received in May 
1996.

On August 19, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board of Veterans Appeals 
(Board) rendering the final determination in this claim and 
who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1998).

In a statement received in May 1996, the veteran appears to 
have requested a reopening of his claim for service 
connection for an acquired psychiatric disorder.  The issue 
of whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder is not inextricably intertwined with the 
current appeal.  Accordingly, the issue is referred to the RO 
for the appropriate action.


FINDINGS OF FACT

1.  By a rating action dated in June 1993, the RO denied 
service connection for bilateral hearing loss.  

2.  The veteran did not timely appeal that determination, and 
it became final.

3.  The additional evidence submitted in connection with the 
claim to reopen is cumulative or not probative of the issue 
at hand.


CONCLUSIONS OF LAW

1.  The June 1993 decision of the regional office which 
denied service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302 (1998).

2.  Evidence received since the June 1993 RO decision is not 
new and material, and, thus, the claim for service connection 
for bilateral hearing loss is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veterans enlistment examination indicated that his ears 
were normal.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10

15
LEFT
10
10
5

25

In August 1973, the veteran was admitted to the Camp Lejeune 
Naval Hospital for being in an uncontrolled, agitated state.  
On admission, the general physical evaluation was within 
normal limits.  There were no references to complaints, 
findings, or diagnosis of hearing loss.  The veteran was 
discharged in October 1973 due to unsuitability.  There is no 
record of a discharge physical examination.  His Form DD-214 
(Report of Separation from Active Duty) indicated that his 
military occupational specialty (MOS) was Combat Engineer.  
He was also noted to have been awarded the Rifle Marksman 
Badge.


The veteran filed a claim for service connection for a 
nervous condition in December 1975.  In connection therewith, 
an August 1977 letter from the Santee-Wateree Mental Health 
Center was associated with the claims folder.  Again, there 
were no references to complaints, treatment, or diagnosis of 
bilateral hearing loss.

In January 1993, the veteran filed a claim for service 
connection for bilateral hearing loss.  He stated that the 
onset of his hearing loss began in 1973.

In a note dated in March 1993, the Sumter Medical Association 
indicated that it would not provide the veterans medical 
records to the VA unless the VA paid for those records.  The 
veteran was apprised of this response and told to obtain and 
submit those records, by a letter dated in March 1993.  
Similarly, the RO advised the veteran that medical evidence 
concerning his treatment through Beltone had not been 
received.  He was asked to contact his doctor so that the 
medical information could be obtained.  This letter was also 
dated in March 1993.

A January 1992 report from Doctors Care Sumter shows that 
the veteran was scheduled for a Department of Transportation 
physical examination.  He was noted to be unable to hear.  
However, there is no indication that his hearing was actually 
evaluated.  The examiner noted that the veteran had attempted 
to get DOT in the past.

By a rating action dated in June 1993, service connection for 
hearing loss was denied.  The RO found that the veterans 
service medical records contained no evidence of treatment or 
complaints of any hearing loss.  The only private medical 
evidence indicating hearing loss was noted to be in January 
1992.  As such, the RO concluded that there was no evidence 
that showed that the veteran had been diagnosed as having 
hearing loss in service or within the one (1) year 
presumptive period.  The veteran was mailed a letter 
regarding this decision.

In November 1995, the veteran filed a request to reopen his 
claim for service connection for hearing loss.  

Medical records from Doctors Care dated April 1994 to June 
1994 were associated with the claims folder.  Those records 
show that the veteran received treatment for a laceration of 
the thumb.  There were no findings pertaining to his hearing.

Service connection for hearing loss was denied in January 
1996.  The RO determined that the veteran had failed to 
submit evidence showing current treatment for hearing loss.  
Moreover, the RO found that there was no evidence that 
established a relationship between any hearing loss and the 
veterans military service.

In a statement received in February 1996, the veteran 
indicated that he disagreed with the January 1996 rating 
action.  He stated that his hearing was normal prior to 
entering service.  After his discharge, he said that he was 
turned down for jobs because of a hearing loss.  He recalled 
that he was examined in the late 1970s for hearing loss.  He 
added he was tested for hearing aids in the 1980s by a Dr. 
Corbin.  The veteran remarked that his hearing was recently 
tested at the Towmy Medical Park, and that he was diagnosed 
as having a hearing loss.

The veteran was afforded a personal hearing before the 
undersigned in August 1998.  He asserted that he was exposed 
to acoustic trauma during his military service.  Notably, as 
a Combat Engineer, he was subjected to intense noise from 
wood working equipment, chain saws, internal combustion 
engines, heavy machinery, and explosive devices.  He added 
that he was also awarded the Rifle Marksman Badge.  He 
maintained that he was never issued hearing protection.  The 
veteran denied any combat exposure.  He opined that his 
hearing loss was caused by his exposure to noise throughout 
his military service.  He indicated that he had been turned 
down for several jobs after his discharge because of his 
hearing loss, and that the employment physicals from those 
jobs would establish that he had a hearing loss within one 
(1) year of his discharge.  In that regard, the undersigned 
advised the veteran that copies of those or any post-service 
examinations would be useful to the adjudication of his 
claim.  Similar advice was given to the veteran after he 
stated that a doctor, whose name he could not remember, had 
told him that he suffered from noise-induced hearing loss.  
The undersigned informed the veteran that a statement from 
any physician that related his hearing loss to his military 
service would be beneficial.  The veteran was told that the 
record would be left open for 30 days so that he could obtain 
the aforementioned evidence and/or statements.

In September 1998, the RO requested that the veteran complete 
and return medical release forms for Towmy Medical Park and 
Dr. Corbin.  The veteran was told to submit the forms within 
60 days.  He did not respond to this inquiry.

II.  Analysis

A.  Finality

The veterans claim for service connection for bilateral 
hearing loss was finally denied in June 1993, and he was 
notified of this denial at his address of record.  The 
notification was not returned as undeliverable.  A 
determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final if an appeal is not filed as prescribed in Department 
regulations.  38 U.S.C.A. § 7105 (c) (West 1991).  The 
veteran having failed to take any action with respect to the 
June 1993 denial of his claim, the decision became final a 
year after mailing of notification to him of the decision.  
38 C.F.R. §§  3.104, 20.302. (1998). 

2.  New and Material Evidence

To reopen a claim which has been finally denied, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not submitted 
previously to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence assembled previously is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  If the 
Board determines that the appellant has produced new and 
material evidence, the case is reopened and the Board must 
evaluate the merits of the appellants claim considering all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Several months after 38 C.F.R. § 3.156 was adopted, the 
United States Court of Veterans Appeals (Court) on March 8, 
1991, decided Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
In Colvin, the court expanded the definition of material 
evidence (hereinafter referred to as the Colvin Test) as 
follow:

Material evidence is relevant and 
probative of the issue at hand.  However, 
not every piece of new evidence, even if 
relevant and probative, will justify a 
reopening because some evidence is of 
limited weight and thus is insufficient 
to justify a new hearing.  The bright 
line rule in other federal courts is 
that to justify a reopening on the basis 
of new and material evidence, there must 
be a reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome.  

Id. at 174 (emphasis added) (citations omitted).  

Citing the new regulatory definition adopted by the VA, the 
Court concluded that the regulation and the test it 
paraphrased from a district court decision in Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989), were not inconsistent, and that the test 
from Chisholm, which it explicitly adopted, was clearer and 
more easily applied.  Id.  

In Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), considered the issue of whether the Colvin test was 
a fair rendition of the definition of material evidence 
set forth in the regulation.  The Federal Circuit Court 
concluded that the Court of Veterans Appeals erred in 
adopting the Colvin test in that it failed to defer to the 
reasonable definition of a statutory term adopted by a 
regulation promulgated by the Secretary.  In summary, the 
Circuit Court disapproved of the Colvin test as applied to 
veterans claims, vacated the courts decision upholding the 
Boards refusal to reopen Hodges claim, and remanded the 
case for reconsideration by the court in light of the proper 
regulatory definition of material evidence.  Therefore, 
in the present case, the Board will review the veterans 
claim to reopen solely in accordance with the criteria found 
in 38 C.F.R. § 3.156.

While the RO considered the veterans claim for service 
connection for bilateral hearing loss on a de novo basis, the 
Board is not bound by that determination and is, in fact, 
required to conduct an independent new and material evidence 
analysis in claims involving final rating decisions.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd No. 95-7058 
(U.S. Ct. App. Fed.Cir. May 6, 1996).

Under the circumstances of this case, the Board concludes 
that the additional evidence submitted is not new and 
material.  The pertinent criteria provide that service 
connection may be granted for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 1991).  
Further, where a veteran served 90 days or more during a 
period of war and organic disease of the nervous system 
(including sensorineural hearing loss) becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (1998).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

In this case, as referenced above, the ROs June 1993 denial 
was based on the fact that the veteran had presented no 
evidence that established that his hearing loss was incurred 
during his military service.  The medical records from 
Doctors Care are immaterial.  Those records contain no 
findings pertaining to the veterans hearing.

The statements and testimony of the veteran have also been 
reviewed.  The veterans assertion that he was diagnosed with 
hearing loss within one (1) year of discharge was considered 
previously.  Further, while his assertion that his current 
hearing loss is etiologically related to his exposure to 
noise in service is new and probative of issue on appeal, 
this evidence is not material.  Notwithstanding the fact that 
there is no evidence to establish that the veteran suffers 
from a hearing disability pursuant to the VA criteria cited 
at 38 C.F.R. § 3.385 (1998), the statements from the veteran 
regarding his opinion that his current bilateral hearing loss 
is etiologically related to inservice acoustic trauma cannot 
be considered of any probative value.  Butler v. Brown, 9 
Vet. App. 167, 170 (1996).  Though an individual may be able 
to provide an accurate statement regarding firsthand 
knowledge of events or observations, a lay person may not 
offer evidence that requires medical knowledge.  See Hickson 
v. West, 11 Vet. App. 374, 378 (1998) (held that lay 
assertions of medical causation cannot be considered as new 
and material evidence to reopen a claim); see also Nici v. 
Brown, 9 Vet. App. 494 (1996) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Finally, the Board observes that there is an obligation upon 
the Secretary, pursuant to 38 U.S.C.A. § 5103(a), to notify 
an individual of what is necessary to complete the 
application to reopen a claim.  Graves v. Brown, 9 Vet. 
App. 172 (1996);  See also Robinette v. Brown, 8 Vet. App. 69 
(1995).  During his August 1998 personal hearing, the veteran 
stated that his bilateral hearing loss was identified during 
an employment physical that was conducted shortly after his 
discharge from service.   He also indicated that a physician 
had told him that there was a relationship between his in 
service exposure to noise and his current hearing loss.  In 
that regard, the undersigned advised the veteran to obtain a 
copy of any post-service medical examinations showing a 
hearing loss and/or a statement from a physician regarding 
the etiology of his hearing loss.  The record was left open 
for 30 days so that the veteran could obtain said evidence.  
To date, no additional evidence has been submitted by the 
appellant.  The procedural consideration of Graves has been 
satisfied.



ORDER

As new and material evidence has not been presented to reopen 
a claim of service connection for bilateral hearing loss, the 
claim is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
